Citation Nr: 1735902	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-23 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to special monthly compensation (SMC) based on need for aid and attendance or being housebound.

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to a temporary total rating (TTR) for convalescence due to hip surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from December 1987 to May 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating action in December 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The Veteran requested a hearing before a Veterans Law Judge (VLJ) in connection with his appeal.  In January 2016, he withdrew his hearing request.

In November 2016, the Board denied service connection for bilateral leg numbness and remanded the remaining issues for additional development.

The issues of entitlement to TTR and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed sound with respect to both hips at entrance into service and VA has not rebutted the presumption of soundness.

2.  The evidence is at least evenly balanced as to whether the Veteran's symptoms from bilateral hip osteoarthritis initially manifested in service.  

3.  Throughout the entire appeal period, the evidence is at least evenly balanced as to whether the Veteran's service connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a grant of service connection for bilateral hip osteoarthritis are met.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.400, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is awarding service connection for bilateral hip osteoarthritis and entitlement to TDIU, the adjudications result in full grants of the benefits sought.  Further discussion of the VCAA with respect to these issues is not necessary at this time.

I.  Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a), which include osteoarthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Significantly, however, "[i]n order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."  Horn v. Shinseki, 25 Vet. App. 231, 236   (2012); see also Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service").

If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner, 370 F.3d at 1096.  Accordingly, once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.  
Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.  Finally, "[i]f this burden is met, then the veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096.

Service treatment records (STRs) include a November 1987 entrance examination.  No clinical abnormalities pertaining to either hip were found.  STRs otherwise show numerous instances of treatment for mechanical low back pain with accompanying lower extremity pain.  As relevant, March 1993 physical therapy (PT) records appear to include findings of bilateral sacral tension.  The therapist recommended Williams Flexor Exercises (WFE), right piriformis and right hip flexors stretch.  March 1994 PT records include complaints of low back pain and note a high right hip.  The clinician assessed the hip joint with apparent piriformis muscle and right sided tightness.  April 1994 PT records showed continuing left buttocks and thigh pain.  Piriformis stretch alleviated it.  The clinician noted an apparent right long leg.  She restricted the Veteran from running.  August 1994 STRs records indicated that another PT consultation was needed for continuing back pain.  September 1994 PT records noted a slightly higher right hip and tender posterior superior iliac spine (PSIS) and paraspinal muscles.  In his February 1995 Report of Medical History, the Veteran denied any bone, joint or other deformity.  He endorsed recurrent back pain.  Physical examination showed normal spine, other musculoskeletal and lower extremity.  

June 2010 private medical records from Dr. B. indicate that the Veteran complained about bilateral hip pain.  He had mechanical type symptoms in his left hip.  However, he believed the amount of pain was similar for both hips.  He stated that the pain had existed for many years.  X-rays of both hips were taken and were notable for slight coxa profunda deformity for both hips with the right being worse than the left.  The impression was arthrosis and impingement of both hips.  The physician diagnosed arthritis for both hips with the right being worse than the left.  Surgical intervention was discussed. 

July 2010 private medical records from Dr. A. reflect that the Veteran reported the gradual onset of hip pain dating to 1992.  He denied any trauma.  Currently, he had developed constant pain that flared up in December 2009.  He reported not working for the past 6 years.  He no longer ran, played basketball or walked fast due to hip pain.  Clinical findings were noted and the June 2010 X-rays were reviewed.  Dr. A. diagnosed osteoarthritis of the right hip and left hip labral tear.  Right hip replacement was discussed.  

In September 2010, the Veteran had a right total hip replacement.  

In April 2011, Dr. A confirmed recent treatment for right hip osteoarthritis.  He noted that the Veteran had low back pain dating to at least 1993.  He stated it was common for patients to develop arthritis prior to becoming symptomatic enough to seek medical attention to confirm the diagnosis. 

In his December 2011 notice of disagreement (NOD), the Veteran reported that the symptoms that prompted him to seek treatment for bilateral hip pain from Dr. A were identical to the low back pain type symptoms he sought treatment for in service.  He asserted that his hips were part of the in-service lumbosacral strain disorder.  

In August 2013, a treating VA physician provided a letter in support of the claim.  He reviewed the Veteran's medical records.  He opined that the Veteran's hip arthritis probably began long before it was discovered or documented.  It was also possible that the 1990's low back pain was due to compensation from primary hip pain.  He cited the March 1993, April 1994 and August 1994 STRs that included leg pain, in addition to back pain, and involving pyriformis and hip flexors on the right.  He noted the STRs documented pain with sitting, which was specific to hip arthritis.  The VA physician indicated that the 2010 imaging studies indicated advanced hip arthritis.  Given the advanced nature of arthritis documented in 2010, he opined that it had been present for many years prior to diagnosis.  

In November 2016, the Veteran had a VA hip examination.  The examiner reviewed the claims folder and clinically examined both hips.  He diagnosed bilateral hip osteoarthritis with a June 2010 onset.  He also noted two right hip joint replacements.  The examiner expressed a negative medical opinion.  He stated the bilateral hip disability, osteoarthritis, was attributable to a congenital defect.  It clearly and unmistakably preexisted service and was not aggravated beyond its natural progression by an in-service event, injury or disease.  He explained that the June 2010 X-ray showed femoroacetabular impingement (FAI), assessed as a coxa profunda and cam abnormalities.  He stated that most patients had a combination of both anatomic abnormalities.  The Veteran's abnormalities were mild enough that clinicians provided varying interpretations.  FAI was known to cause early hip arthritis and was aggravated by activities which pushed the hip range of motion to the extreme, an example being squats or gymnastics.  He did not believe military activities such as running would qualify and noted that the Veteran had limited exertion in service due to multiple profiles for low back pain.  

In January 2017, the Veteran asserted that his hip problems went undetected during active service.  

At the outset, the medical evidence confirms the presence of a congenital bilateral hip defect, but the current disability is bilateral hip osteoarthritis.  The Board must consider the possibility that the current disease, bilateral hip osteoarthritis, has a congenital origin.  38 C.F.R. §§ 3.303(c), 4.9 (2016); Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

In this case, the Veteran underwent an entrance examination in November 1987 and no hip abnormality was found.  Thus, the Veteran is presumed to have normal hips.  38 C.F.R. § 3.304(b); see Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  He asserts that his bilateral hip disability is related to exertive activities in military service that cause him to seek treatment for low back pain.  The November 2016 VA examiner determined that the current osteoarthritis disability intertwined with the coxa profunda and cam abnormalities.  He expresses a medical opinion indicating preexisting defects in both hips that led to the current osteoarthritis.  Id.  

However, there are two separate prongs of the rebuttal of the presumption of soundness.  VA must also show that the current bilateral hip osteoarthritis disability clearly and unmistakably was not aggravated the exertive activity during military service.  The evidence is lacking in this regard.  The November 2016 VA examiner provides a conclusory statement that general exertive military activities would not aggravate the resultant osteoarthritis attributable to a congenital defect affecting both hips.  See Horn, 25 Vet. App. at 239 (holding that the absence of evidence is not necessarily negative evidence).  Moreover, close textual reading of his opinion raises ambiguity as to whether the clear and unmistakable standard is employed for his aggravation opinion.  See Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (discussing heightened standard of clear and unmistakable evidence).  

As explained below, the Veteran is presumed to have been in sound condition at entrance into service and such a presumption is not rebutted.  38 C.F.R. § 3.304(b).  Consequently, the Board must consider the Veteran's claim as one for direct service connection and not aggravation.  See Wagner, supra.  

The Board finds the evidence to be at least evenly balanced as whether bilateral hip osteoarthritis manifested in service.  The Board notes that the relaxed continuity of symptomatology standard applies since the current disability is bilateral hip osteoarthritis.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d at 1338.  In this case, STRs document numerous instances of treatment for mechanical low back pain and recommended PT hip exercises.  March 1994 PT records specifically reference hip area muscle tightness.  Two clinical reports document the right leg and hip as being longer in comparison to the left side, which indicates possible hip abnormality.  See STRs from March 1994, April 1994 and September 1994.  More recently, the Veteran has provided competent and credible lay reports that the type of pain leading him to seek treatment in 2010 was essentially the same type of pain he was treated for in service.  See December 2011 NOD.  Although the Veteran is not competent to classify the orthopedic cause of his pain, his lay descriptions of pain must be considered.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  It is facially plausible that his hip region was implicated in his in-service reports of low back pain due to close location and known aggravation from physical exertion.  Then, the August 2013 VA physician's letter is competent medical evidence supporting the Veteran's assertion of hips arthritis dating to active service.    

The Board has considered the November 2016 VA medical opinion.  However, the examiner does not fully consider the August 2013 VA physician's letter and STRs noting right leg and hip length discrepancy, hip muscle findings and recommended hip exercises.  The VA examiner provides a conclusory statement that general military activities would not aggravate the congenital defect affecting both hips leading to the current osteoarthritis.  See Horn, 25 Vet. App. at 239 (holding that the absence of evidence is not necessarily negative evidence).

In conclusion, the Board finds that the evidence is at least evenly balanced as to whether the Veteran has met the criteria for service connection for bilateral hip osteoarthritis.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hip osteoarthritis is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

II.  TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

From June 24, 2010, the date of the service connection claim for a bilateral hip disability, the Veteran is now service-connected for bilateral hip disability, to be rated by the RO; PTSD, rated as 70 percent disabling from January 24, 2012; cutaneous sarcoidosis, rated as 60 percent disabling prior to October 1, 2013, and 30 percent thereafter; lumbosacral strain, rated 10 percent disabling; mediastinal biopsy cutaneous sarcoidosis scar, rated 10 percent disabling from October 19, 2012; and pulmonary sarcoidosis and epididymal sarcoidosis, both 10 percent disabling prior to October 1, 2013 and noncompensable thereafter.  His combined rating is: 70 percent prior to January 24, 2012; 90 percent from January 24, 2012; and 80 percent from October 1, 2013.  He meets the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a) for the entire appeal period.  Even so, to grant TDIU it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

As to the Veteran's employment history, it appears he last had regular, gainful employment in February 2004.  See September 2006 TDIU application (VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability).  He has completed two years of postsecondary education and worked in managerial type positions.  

Since then, the Veteran has not provided additional information about his employment status.  July 2014 VA treatment records list the Veteran's employment as intermittent employment in the film industry.  August 2016 VA treatment records list the Veteran's occupation as stay home dad, actor and musician.  At the August 2017 VA PTSD examination, the Veteran stated that he worked part time in the film industry.  There is no indication that the Veteran had regular, gainful employment during the claims period.  See 38 C.F.R. § 4.16(a) (stating that "marginal employment shall not be considered substantially gainful employment" and further defining marginal employment as annual income not exceeding the poverty threshold).

As to the Veteran's service-connected disabilities, the November 2016 VA examiner indicated that the bilateral hip disability would interfere with sedentary employment.  It made prolonged sitting painful.  Then, the August 2017 VA PTSD examiner indicated that the Veteran's PTSD symptoms would cause difficulty in maintaining work relationships and adapting to a work setting.  The Board considers these reports highly suggestive that the service-connected disabilities preclude work for which the Veteran would otherwise be qualified for.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (Board has authority to weigh evidence).  There is no medical opinion, which considers the multiple service-connected disabilities together, to the contrary.  

After having reviewed the record, the Board finds that during the entire claims period, the multiple service-connected disabilities rendered the Veteran unemployable.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"; "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Entitlement to a TDIU is therefore warranted.


ORDER

Service connection for bilateral hip osteoarthritis is granted.  

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



REMAND

First, the Board notes that assignment of a temporary total rating (TTR) is a rating issue, not a separate benefit, of the underlying claim of service connection for a bilateral hip disability.  38 C.F.R. §§ 4.29, 4.30.  In this regard, the Veteran may be entitled to a TTR based on treatment requiring convalescence in connection with his total hip replacement surgeries.  This issue must be considered by the RO in the first instance.

Additionally, the issue of entitlement to SMC based on need for aid and attendance or being housebound is also intertwined with the initially assigned ratings for the now service connected bilateral hip osteoarthritis.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). Thus, adjudication of these issues must be deferred until after completion of the actions requested below.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

Implement the service connection grant for bilateral hip osteoarthritis and readjudicate the issues of TTR and SMC.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


